Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 02/02/2022.
Claims 1 – 5, 8 – 12, and 15 – 19 have been examined; wherein:
claims 1, 8, and15 have been amended; and
claims 6, 7, 13, 14, 20, and 21 were previously canceled.
Claims 1 – 5, 8 – 12, and 15 – 19 are being finally rejected.

Response to Arguments
Applicant’s arguments filed on 02/02/2022 with respect to claims 1, 8, and 15 have been considered but are moot in view of new ground(s) of rejections as necessitated by amendments.  See Tso et al. (Patent No. 6,088,803), art being made of record.

Claim Objections
Claims 1, 2 – 5, 8, 9 – 12, 15, and 16 – 19 are objected to because of the following informalities:  
Claim 1
	Line 7; insert --the-- before “malware”.  
Claims 2 – 5 

Claim 8
	Line 7; insert --the-- before “malware”.  
Claims 9 – 12 
	These claims are dependent claims of claim 8; therefore, they inherit the deficiency of claim 8.
Claim 15
	Line 9; insert --the-- before “malware”.  
Claims 16 – 19 
	These claims are dependent claims of claim 15; therefore, they inherit the deficiency of claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 8 – 12, and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Batres et al. (Pub. No. US 2013/0263087 A1; hereinafter Batres; art of the record) in view of XU et al. (Pub. No. US 2016/0246643 A1; hereinafter Xu; art of  

Claim 1
Batres teaches a method for increasing scalability of asynchronous data processing (Batres, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) for an instance of a DPL program (208)…), the method comprising: 
interpreting a computer program, [ a first portion of data from a source of an input data stream [, the computer program to identify the input data stream as a programming language object having a function to obtain more data from the input data stream (Batres, Fig. 4, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) (first portion, second portion) for an instance of a DPL program (208)…; [0047 – 0048] The method of FIG. 4 also includes passing (416), by the host application (202) to the execution engine (322), the message (402) (first portion)… Passing the message to the execution engine (322) will typically cause the execution engine (322) to execute the DPL program (208)…The state may be restored upon receipt of the next work message (additional data, second portion) needed to continue execution of the DPL program (208).  And, [0034 & 0041]); 
[, providing the first portion of the data to a first execution thread (Batres, Fig. 4, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) (first portion, second portion) for an instance of a DPL program (208)…; [0047 – 0048] The method of FIG. 4 also includes passing (416), by the host application (202) to the execution engine (322), the message (402) (first portion)… Passing the message to the execution engine (322) will typically cause the execution engine (322) to execute the DPL program (208)…The state may be restored upon receipt of the next work message (additional data, second portion) needed to continue execution of the DPL program (208).  And, [0034 & 0041]);
in response to a request for additional data from the input data stream, determining that a second portion of the data associated with the first portion of the data from the source for the input data stream is unavailable at the first time (Batres, Fig. 4, [0047 – 0048] The method of FIG. 4 also includes passing (416), by the host application (202) to the execution engine (322), the message (402) (first portion)…The state may be restored upon receipt of the next work message (additional data, second portion) needed to continue execution of the DPL program (208).  [0041] …The DPL program (208) may pause execution when, for example, the DPL program (208) is waiting (not yet available) for a response message (additional data, second data associated with the first portion) necessary to continue executing…; And, [0034]), [, wherein determining that the second portion of the data is unavailable includes: 
[; 
determining whether additional bytes will be available from the input data stream (Batres, Fig. 4, [0047 – 0048] The method of FIG. 4 also includes passing (416), by the host application (202) to the execution engine (322), the message (402) (first portion)…The state may be restored upon receipt (available) of the next work message (additional data, second portion) needed to continue execution of the DPL program (208).  And, [0034 & 0041]); and 
in response to a portion of the additional data being available, increasing the size of the first portion of the data (Batres, Fig. 4, [0047 – 0048] The method of FIG. 4 also includes passing (416), by the host application (202) to the execution engine (322), the message (402) (first portion)…The state may be restored upon receipt (available) of the next work message (additional data, second portion) needed to continue execution of the DPL program (208).  And, [0034 & 0041]), the response message is part of stream data comprising first and second portions [Wingdings font/0xE0] size of the first portion increases when the second portion is received and combined into first portion;
in response the determining that the second portion of the data is unavailable (Batres, Fig. 4, [0047 – 0048] …The state may be restored upon receipt of the next work message (additional data, second portion) needed to continue execution of the DPL program (208).  [0041] …The DPL program (208) may pause execution when, for example, the DPL program (208) is waiting (not yet available) for a response (additional data, second data) necessary to continue executing…; And, [0034]): 
[
 cause suspension of execution of a first execution thread (Batres, [0041] When the example DPL program (208) of FIG. 3 ceases execution, the dispatcher (312) determines whether the DPL program has paused execution or is finished executing... The DPL program (208) (first thread) may pause execution when, for example, the DPL program (208) is waiting for a response message necessary to continue executing… The stored state of the DPL program (208) may be retrieved at a later time, for example, when the response message has been received…; Fig. 4, [0048] The method of FIG. 4 also includes determining (418), by the host application (202), whether the instance of the DPL program has paused execution. If the instance of the DPL program has paused execution, the method of FIG. 4 may continue by storing (420), by the host application (202), the current state of the DPL program in a state object…The state may be restored upon receipt of the next work message needed to continue execution of the DPL program (208). And, [0034]);
[, saving state information for the first execution thread (Batres, Fig. 4, [0042 – 0049] …The method of FIG. 4 also includes determining (418), by the host application (202), whether the instance of the DPL program has paused execution. If the instance of the DPL program has paused execution, the method of FIG. 4 may continue by storing (420), by the host application , the state information sufficient to allow an interpreter to recreate the first execution thread (Batres, [0044 – 0048] If the host application has a stored state object (204) for the DPL program (208), the method of FIG. 4 includes retrieving (410), by the host application (202), the state object (204)… Preparing (412) a thread may be carried out by restoring variables for the instance of the DPL program, resumption point for the instance of the DPL program and other variables that will occur to those of skill in the art available to the thread in dependence upon the state object and associating resources with the thread in dependence upon the execution context …The stored state object maintains the state of the DPL program when execution of the DPL program (208) is paused. The state may be restored upon receipt of the next work message needed to continue execution of the DPL program (208). Fig. 5 & [0050 – 0052] a process for preparing a thread using stored state object associated with the first thread);
terminating execution of the first execution thread (Batres, Fig. 4, [0048] The method of FIG. 4 also includes determining (418), by the host application (202), whether the instance of the DPL program has paused execution. If the instance of the DPL program has paused execution, the method of FIG. 4 may continue by storing (420), by the host application (202), the current state of the DPL program in a state object, stopping or shutting down the execution engine and returning (terminate) the thread that was being used by the execution engine to the thread pool…; Fig. 3 & [0040 – 0041]);
[ determining that the second portion of the data available from the source in the input data stream (Batres, Fig. 4, [0048] …The stored state object maintains the state of the DPL program when execution of the DPL program (208) is paused. The state may be restored upon receipt of the next work message needed to continue execution of the DPL program (208));
in response to [ the second portion of the data [, creating a second execution thread using the state information saved in connection with the first execution thread (Batres, [0048] …If the instance of the DPL program has paused execution, the method of FIG. 4 may continue by storing (420), by the host application (202), the current state of the DPL program in a state object, stopping or shutting down the execution engine and returning (terminate) the thread (the first thread) that was being used by the execution engine to the thread pool...; [0044 – 0046] If the host application has a stored state object (204) (states associated with the first thread) for the DPL program (208), the method of FIG. 4 includes retrieving (410), by the host application (202), the state object (204)…The method of FIG. 4 also includes preparing (412), by the host application (202), a thread (324) (second thread) available from a thread pool (326) for execution of the instance of the DPL program (208) in dependence upon the state object (204) and an execution context (302) for the instance of the DPL program (208)…; Fig. 5 & [0050 – 0052] a process to prepare a thread using stored state object associated with the first thread), the second execution thread different from the first execution thread (the first thread and the second thread are different); and
providing the second portion of the data to the second execution thread in response to creating the second execution thread (Batres, [0047] The method of FIG. 4 also includes passing (416), by the host application (202) to the execution engine (322), the message (402). Passing (416) the message (402) to the execution engine (322) may be carried out by transmitting the message to the execution engine such as by inserting the message in a message queue in the execution engine (322) for the DPL program (208)…)
But, Batres does not explicitly teach adding an event to enable notification of the second portion of the data becoming available; returning an interrupt to the computer program, the interrupt to cause suspension of execution of a first execution thread; in response to receiving the second portion of the data, triggering the event; in response to the event being triggered, determining that the second portion of the data is available from the source in the input data stream.
However, Xu teaches 
adding an event to enable notification of the second portion of the data becoming available (Xu, [0028] … In the prior art, if the task function is to be executed asynchronously, the task function may be defined in a respective thread in advance…; Fig. 2A, [0056 – 0058] …The device executes (S201) each of a plurality of task functions in a respective coroutine…The device detects (S202) a first blocking event (interrupt, added event) for a first task function of the plurality of task functions during execution of the first task function. For example, the first blocking event can be a request for system I/O event (second portion of data) that may cause the first task function to wait for an I/O event indefinitely…in response to detecting the first blocking ;
returning an interrupt to the computer program, the interrupt to cause suspension of execution of a first execution thread (Xu, [0028] … In the prior art, if the task function is to be executed asynchronously, the task function may be defined in a respective thread in advance…; Figs. 2A – 2B, [0056 – 0058] …The device executes (S201) each of a plurality of task functions in a respective coroutine…The device detects (S202) a first blocking event (interrupt, added event) for a first task function (first thread) of the plurality of task functions during execution of the first task function. For example, the first blocking event can be a request for system I/O event (second portion of data) that may cause the first task function to wait for an I/O event indefinitely…in response to detecting the first blocking event for the first task function (S203): the device sets (S204) a respective blocking state of the first task function to a pause state, pauses (S205) execution of the first task function, and places (S206) the first task function among a group of paused task functions…; and, Fig. 1 & [0031 – 0033]);
in response to receiving the second portion of the data, triggering the event (Xu; [0060] In some embodiments, the device detects (S211) a first unblocking event while the first task function is associated with the pause state. The device determines (S212) whether the first unblocking event corresponds to the first blocking event for the first task function. In accordance with a determination that the first unblocking event corresponds to the first blocking event for the first task function, the (data available) or confirmation of an output that corresponds to the request for the system I/O event…, the event, which interrupts and pauses thread, is triggered due to available data; Fig. 1 & [0049 – 0050] Step S106: Monitor system I/O events, search for a respective coroutine corresponding to a detected system I/O event (available data), and set a state of the coroutine as a running state…The system I/O event is a system input or output event, and when detecting that there is data input or output, an operating system triggers a corresponding system I/O event…);
in response to the event being triggered, determining that the second portion of the data is available from the source in the input data stream (Xu; [0060] In some embodiments, the device detects (S211) a first unblocking event while the first task function is associated with the pause state. The device determines (S212) whether the first unblocking event corresponds to the first blocking event for the first task function. In accordance with a determination that the first unblocking event corresponds to the first blocking event for the first task function, the device changes (S213) the respective blocking state of the first task function to the running state.  [0062] In some embodiments, to determining whether the first unblocking event corresponds to the first blocking event for the first task function, the device determines that the first blocking event is a request for system I/O event, and determines whether the first unblocking (data available) or confirmation of an output that corresponds to the request for the system I/O event…, the event, which interrupts and pauses thread, is triggered due to available data; Fig. 1 & [0049 – 0050] Step S106: Monitor system I/O events, search for a respective coroutine corresponding to a detected system I/O event (available data), and set a state of the coroutine as a running state…The system I/O event is a system input or output event, and when detecting that there is data input or output, an operating system triggers a corresponding system I/O event…)
Batres and Xu are in the same analogous art as they are in the same field of endeavor, monitoring program execution and data access.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to incorporate Xu teachings into Batres invention to allow Batres to detect blocking event, added event, which pauses execution of a thread as suggested by Xu ([0056 – 0058].)
But, Batres and Xu do not explicitly teach the computer program to scan a first portion of data from a source for an input data stream for malware at a first time; in response to the scan of the first portion of the data not indicating that malware is scanning the second portion of the data for malware at a second time different from the first time, a pause in the scanning occurring between the first time and the second time; in response to the scan of the second portion of the data indicating that malware is present, terminating processing of the first portion of the data and the second portion of the data.
However, Tso teaches
the computer program to scan a first portion of data from a source for an input data stream for malware at a first time (Tso; Fig. 3, col. 3: 11 – col. 4: 2, … In a typical network transaction, content server 7 will transmit a requested data object as a series of contiguous portions (first portion, second portion …)… Virus checker 5 performs virus checking (scan malware) (for example, using standard pattern scans) on the requested file as portions (scan first portion, scan second portion …) are received from content server 7, but again this processing does not delay the transfer of data to client device 12 (Step 150). If a virus is detected, network device 4 terminates both the transmission from content server 7 and the transmission to client device 1 (Steps 200, 210). Network device 4 may explicitly notify client device 1 that a virus was detected so that any previously-received portions of the requested file can be discarded…); 
in response to the scan of the first portion of the data not indicating that malware is present, providing the first portion of the data to a first execution thread (Tso; Fig. 3, col. 3: 11 – col. 4: 2, … In a typical network transaction, content server 7 will transmit a requested data object as a series of contiguous portions (first portion, second portion, …)… Virus checker 5 performs virus checking (scan malware) (for example, using standard pattern scans) on the requested file as portions (scan first portion, scan second portion, …) are received from content server 7, but again this processing does not delay the transfer of data to client device 12 (Step 150). If a virus is detected, network device 4 terminates both the transmission from content server 7 and , when a scanned portion of data is free of virus, transfer it to client;
the request for the additional data from the input data stream does not occur in response to the scan of the first portion of the data indicating that malware is present (Tso; Fig. 3, col. 3: 11 – col. 4: 2, … In a typical network transaction, content server 7 will transmit a requested data object as a series of contiguous portions (first portion, second portion, …)… Virus checker 5 performs virus checking (scan malware) (for example, using standard pattern scans) on the requested file as portions (scan first portion, scan second portion, …) are received from content server 7, but again this processing does not delay the transfer of data to client device 12 (Step 150). If a virus is detected, network device 4 terminates both the transmission (do not transfer infected portion) from content server 7 and the transmission to client device 1 (Steps 200, 210). Network device 4 may explicitly notify client device 1 that a virus was detected so that any previously-received portions of the requested file can be discarded…), as soon as virus is detected in a portion (first portion), client device is alerted, data transmission is terminated;
in response to the determination that the second portion of the data is available, scanning the second portion of the data for malware at a second time different from the first time, a pause in the scanning occurring between the first time and the second time (Tso; Fig. 3, col. 3: 11 – col. 4: 2, … In a typical network transaction, content server 7 will transmit a requested data object as a series of (first portion, second portion, …)…network device 4 behaves differently from such known proxies in that it always withholds a portion (or a segment of a portion) of the requested file most-recently received from content server 7, and does not transmit that withheld portion until at least another similarly-sized portion of the requested file is received (transmit a virus-free portion after receiving another portion) … Virus checker 5 performs virus checking (scan malware) (for example, using standard pattern scans) on the requested file as portions (scan first portion, scan second portion, …) are received from content server 7, but again this processing does not delay the transfer of data to client device 12 (Step 150). If a virus is detected, network device 4 terminates both the transmission from content server 7 and the transmission to client device 1 (Steps 200, 210). Network device 4 may explicitly notify client device 1 that a virus was detected so that any previously-received portions (received first portion) of the requested file can be discarded (do not process the received first portion while the virus-infected second portion is not transmitted to the client)), a process for detecting input/stream for malware, a pause in scanning between available data.;
in response to the scan of the second portion of the data indicating that malware is present, terminating processing of the first portion of the data and the second portion of the data (Tso; Fig. 3, col. 3: 11 – col. 4: 2, … In a typical network transaction, content server 7 will transmit a requested data object as a series of contiguous portions (first portion, second portion, …)…network device 4 behaves differently from such known proxies in that it always withholds a portion (or a segment of a portion) of the requested file most-recently received from content server 7, and does (transmit a virus-free portion after receiving another portion) … Virus checker 5 performs virus checking (scan malware) (for example, using standard pattern scans) on the requested file as portions (scan first portion, scan second portion, …) are received from content server 7, but again this processing does not delay the transfer of data to client device 12 (Step 150). If a virus is detected, network device 4 terminates both the transmission from content server 7 and the transmission to client device 1 (Steps 200, 210). Network device 4 may explicitly notify client device 1 that a virus was detected so that any previously-received portions (received first portion) of the requested file can be discarded (do not process the received first portion while the virus-infected second portion is not transmitted to the client)…)
Batres, Xu, and Tso are in the same analogous art as they are in the same field of endeavor, monitoring thread-program execution and data access.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Tso teachings into Batres/Xu invention to scan data for virus (malware) in portions of a file and transfer one virus-free portion to client while scanning another portion as suggested by Tso (col. 3: 11 – 38.)
But, Batres, Xu, and Tso do not explicitly teach determining a size of the first portion of the data.
However, Ke teaches determining a size of the first portion of the data (Ke, [0027] Concurrently, at 316, the data analysis module 210 linearly scans the data 202 to generate compact data representations. These compact data representations may 
Batres, Xu, Tso, and Ke are in the same analogous art as they are in the same field of endeavor, monitoring parallel program execution and data access.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Ke teachings into Batres/Xu/Tso invention to detect data size being utilized by parallel programs to derive an optimal data partition to reduce cost for a job as suggested by Ke ([0032].)

Claim 2
Batres teaches the function is a first function (Batres, Fig. 4, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) for an instance of a DPL program (208)…), DPL has one or more functions.
Ke teaches the programming language object includes a second function for obtaining a size of the data available from the input data stream (Ke, [0027] Concurrently, at 316, the data analysis module 210 linearly scans the data 202 to generate compact data representations. These compact data representations may comprise a representative sample set for input data; data summarizations including the number of input records, data size, etc; an approximate histogram of frequent data 

Claim 3
Batres also teaches the function is a first function, and the programming language object includes a second function to read the data available from the input data stream (Batres, Fig. 4, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) for an instance of a DPL program (208)…) DPL program has first and second functions.

Claim 4
Batres also teaches the function is a first function, and the programming language object includes a second function to indicate whether more data will be available from the input data stream (Batres, Fig. 4, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) for an instance of a DPL program (208)…) DPL program has first and second functions.

Claim 5
Batres teaches 
determining that the second portion of the data from the source for the input data stream is available (Batres, Fig. 4, [0042] For further explanation, FIG. 4 sets forth a flow chart illustrating an example method of thread-agile DPL program execution that includes receiving (404), in a message queue (308) by a host application (202), a message (402) for an instance of a DPL program (208). As mentioned above, receiving (404) a message for an instance of a DPL program (208) may be carried out by monitoring a message queue for work messages for DPL programs…); 
obtaining the second portion of the data from the source for the input data stream (Batres, Fig. 4, [0047] The method of FIG. 4 also includes passing (416), by the host application (202) to the execution engine (322), the message (402). Passing (416) the message (402) to the execution engine (322) may be carried out by transmitting the message to the execution engine such as by inserting the message in a message queue in the execution engine (322) for the DPL program (208)…); and 
increasing a size of the data available from the input data stream (as more data is available, size of available data increases.)

Claim 8
This is a machine readable storage device version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Batres also teaches a machine readable storage device comprising a program (Batres, [0055] Thread-agile DPL program execution, furthermore, may be described in the general context of processor-executable instructions, such as program modules, executed by one or more computers or other devices…), computer has storage device.

Claim 9
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 10
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 12
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 15
This is a system version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Batres also teaches a system comprising one or more processors and a memory including instructions (Batres, [0055] Thread-agile DPL program execution, furthermore, may be described in the 

Claim 16
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/s. sough/spe, art unit 2192